Per Curiam.

The policy contains a provision that “ Mo action shall lie against the Company as respects any loss or *144expense under this Policy, unless it shall he brought by the Assured himself.” This was probably inserted in order to prevent assignments of doubtful claims to irresponsible parties for purposes of suit. Whatever its object, it binds the parties. Hence this suit, being by an assignee, must fail.
Present: Seabury, Guy and Whitney, JJ.
■Judgment reversed, with costs, and complaint dismissed.